


110 HR 6505 IH: Captive Primate Safety and Disabled

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6505
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to treat
		  nonhuman primates as prohibited wildlife species under that Act, to make
		  corrections in the provisions relating to captive wildlife offenses under that
		  Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Captive Primate Safety and Disabled
			 Human Assistance Act.
		2.Addition of
			 nonhuman primates to definition of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371(g)) is amended by inserting before the period at the end
			 or any nonhuman primate.
		3.Captive wildlife
			 amendments
			(a)Prohibited
			 actsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3372) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by inserting or after the semicolon;
						(ii)in
			 subparagraph (B)(iii), by striking ; or and inserting a
			 semicolon; and
						(iii)by
			 striking subparagraph (C); and
						(B)in paragraph (4),
			 by inserting or subsection (e) before the period; and
					(2)in subsection
			 (e)—
					(A)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6)
			 respectively;
					(B)by striking
			 (e) and all that follows through Subsection (a)(2)(C)
			 does not apply in paragraph (1) and inserting the following:
						
							(e)Captive Wildlife
				Offense
								(1)In
				generalIt is unlawful for any person to import, export,
				transport, sell, receive, acquire, or purchase in interstate or foreign
				commerce any live animal of any prohibited wildlife species.
								(2)Limitation on
				applicationThis
				subsection—
									(A)does not apply to a person transporting a
				nonhuman primate to or from a veterinarian who is licensed to practice
				veterinary medicine within the United States, solely for the purpose of
				providing veterinary care to the nonhuman primate, if—
										(i)the person
				transporting the nonhuman primate carries written documentation issued by the
				veterinarian, including the appointment date and location;
										(ii)the nonhuman
				primate is transported in a secure enclosure appropriate for that species of
				primate;
										(iii)the nonhuman
				primate has no contact with any other animals or members of the public, other
				than the veterinarian and other authorized medical personnel providing
				veterinary care; and
										(iv)such
				transportation and provision of veterinary care is in accordance with all
				otherwise applicable State and local laws, regulations, permits, and health
				certificates;
										(B)does not apply to a person transporting a
				nonhuman primate to a legally designated caregiver for the nonhuman primate as
				a result of the death of the preceding owner of the nonhuman primate,
				if—
										(i)the person
				transporting the nonhuman primate is carrying legal documentation to support
				the need for transporting the nonhuman primate to the legally designated
				caregiver;
										(ii)the nonhuman
				primate is transported in a secure enclosure appropriate for the
				species;
										(iii)the nonhuman
				primate has no contact with any other animals or members of the public while
				being transported to the legally designated caregiver; and
										(iv)all applicable
				State and local restrictions on such transport, and all applicable State and
				local requirements for permits or health certificates, are complied with;
										(C)does not apply to a person that—
										(i)is
				described in subsection (c)(3) of section 501 of the Internal Revenue Code of
				1986 and exempt from tax under subsection (a) of such section;
										(ii)was incorporated
				under the laws of the State of New York in 1982; and
										(iii)provides service capuchin monkeys to permanently disabled individuals who are
				licensed by or secure permits from a State or locality to maintain such
				nonhuman primates in their residence, for the sole purpose of assisting such
				individuals to live independently; and
										(D)does not
				apply
									;
					(C)in paragraph (2)
			 (as redesignated by subparagraph (A))—
						(i)by
			 striking a before prohibited and inserting
			 any;
						(ii)by
			 striking (3) and inserting (4); and
						(iii)by
			 striking (2) and inserting (3);
						(D)in paragraph (3)
			 (as redesignated by subparagraph (A))—
						(i)in
			 subparagraph (C)—
							(I)in clauses (ii)
			 and (iii), by striking animals listed in section 2(g) each place
			 it appears and inserting prohibited wildlife species; and
							(II)in clause (iv),
			 by striking animals and inserting prohibited wildlife
			 species; and
							(ii)in
			 subparagraph (D), by striking animal each place it appears and
			 inserting prohibited wildlife species;
						(E)in paragraph (4)
			 (as redesignated by subparagraph (A)), by striking (2) and
			 inserting (3);
					(F)in paragraph (6)
			 (as redesignated by subparagraph (A)), by striking subsection
			 (a)(2)(C) and inserting this subsection; and
					(G)by inserting after
			 paragraph (6) (as redesignated by subparagraph (A)) the following:
						
							(7)ApplicationThis
				subsection shall apply beginning on the effective date of regulations
				promulgated under this
				subsection.
							.
					(b)Civil
			 PenaltiesSection 4(a) of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3373(a)) is amended—
				(1)in paragraph (1),
			 by inserting (e), after subsections (b), (d), ;
			 and
				(2)in paragraph (1),
			 by inserting , (e), after subsection (d).
				(c)Criminal
			 PenaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3373(d)) is amended—
				(1)in paragraphs (1)(A) and (1)(B) and in the
			 first sentence of paragraph (2), by inserting (e), after
			 subsections (b), (d), each place it appears; and
				(2)in
			 paragraph (3), by inserting , (e), after subsection
			 (d) .
				4.Applicability
			 provision amendmentSection 3
			 of the Captive Wildlife Safety Act (117 Stat. 2871; Public Law 108–191) is
			 amended—
			(1)in subsection (a),
			 by striking (a) In
			 General.—Section 3 and inserting Section
			 3; and
			(2)by striking
			 subsection (b).
			5.RegulationsSection 7(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following new
			 paragraph:
			
				(3)The Secretary
				shall, in consultation with other relevant Federal and State agencies, issue
				regulations to implement section
				3(e).
				.
		6.Authorization of
			 appropriations for additional law enforcement personnelIn addition to such other amounts as are
			 authorized to carry out the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et
			 seq.), there is authorized to be appropriated to the Secretary of the Interior
			 $5,000,000 for fiscal year 2009 to hire additional law enforcement personnel of
			 the United States Fish and Wildlife Service to enforce that Act.
		
